Title: To James Madison from Alexander Scott, 10 March 1821
From: Scott, Alexander
To: Madison, James


                
                    Dear Sir,
                    George Town March 10th 1821
                
                In addition to the favors heretofore received from you, (which I shall ever hold in grateful recollection) I feel a reluctance at making any other request, and must premise a wish that you will not comply with it unless perfectly agreeable to your feelings.
                I should wish to fill a situation created under the Spanish treaty (Secretary to the Board of Commissioners,) and consider myself qualified for it by a knowledge of the French and Spanish Languages, which the law requires. The former I learned in early youth, and by a subsequent residence in France attained a more perfect knowledge of it. The latter I can translate, not with the same facility but with correctness. I am recommended strongly by my friends Genl Mason, Mr. Wirt, & Chancellor Kilty, also Col Lloyd of the Senate. The present Pressure of the times has much augmented the competition for office, and the number of applicants is further encreased by the diminution of the army. A few lines from you to Col Monroe would, I am persuaded turn the scale in my favor. I do assure you Sir, it shall be the last time I will ever ask your interference, and do it now with much unwillingness.
                Mrs. Scott, who is in very bad health and under great mental depression from the recent loss of our two promising sons, desires her best respects and wishes to Mrs Madison. With great respect and Esteem I am Dr Sir Yr mo: obedt. Servt
                
                    Alexander Scott
                
            